             Case 2:16-cr-00225-MCE Document 106 Filed 07/21/21 Page 1 of 3


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ZACHERY BASTIEN
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                                      Case No.: 2:16-cr-225 MCE
11
     UNITED STATES OF AMERICA,
12
                    Plaintiff,                        ORDER TO SET SENTENCING HEARING
13                                                    AND PRE-SENTENCE REPORT
14   vs.                                              DISCLSOURE SCHEDULE

15   ZACHERY BASTIEN,
16                                                    Court:       Hon. Morrison C. England, Jr.
                    Defendant.
17                                                    Date:        July 22, 2021
                                                      Time:        10:00 a.m.
18

19

20

21

22
            Plaintiff United States of America by and through Assistant U.S. Attorney Kevin
23

24   Khasigian and Attorney Todd D. Leras on behalf of Defendant Zachery Bastien, submit this

25   request to set this matter, and three related matters, for Judgment and Sentencing on November
26
     18, 2021. All matters are presently set for Status of Sentencing Hearings on July 22, 2021.
27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
              Case 2:16-cr-00225-MCE Document 106 Filed 07/21/21 Page 2 of 3


 1          The parties have consulted with the originally assigned probation officer, Lynda Moore,
 2
     regarding the proposed sentencing date and disclosure schedule. Officer Moore indicates that,
 3
     due to her promotion, the case will be reassigned to a new probation officer once a sentencing
 4
     date is selected. The parties therefore request the following dates:
 5

 6          1. Draft Pre-Sentence Investigation Report (PSR) Due: October 7, 2021

 7          2. Informal Objections to Draft PSR: October 21, 2021;
 8
            3. Final PSR Date: October 28, 2021;
 9
            4. Motion for Correction Date: November 4, 2021; and
10
            5. Reply Date: November 11, 2021
11

12          This request follows guilty pleas pursuant to a written Plea Agreement so an exclusion of

13   time pursuant to the Speedy Trial Act is not required. Assistant U.S. Attorney Kevin Khasigian
14
     has reviewed this proposed order and authorized Todd D. Leras via email to sign it on his behalf.
15
     DATED: July 19, 2021
16                                                 By     /s/ Todd D. Leras for
                                                                 KEVIN KHASIGIAN
17
                                                                 Assistant United States Attorney
18

19   DATED: July 19, 2021                          By     /s/ Todd D. Leras
                                                                 TODD D. LERAS
20
                                                                 Attorney for Defendant
21                                                               ZACHERY BASTIEN

22

23

24

25

26

27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
                 Case 2:16-cr-00225-MCE Document 106 Filed 07/21/21 Page 3 of 3


 1                                                 ORDER
 2
                The Judgment and Sentencing Hearing in this matter is set for November 18, 2021, at
 3
     10:00 a.m. The Court adopts the Pre-Sentence Report disclosure schedule proposed by the
 4
     parties.
 5

 6              IT IS SO ORDERED.

 7   Dated: July 21, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
